Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/08/2022 has been entered. Claims 1, 3, 5-12, and 14 remain pending in the application. 

Allowable Subject Matter
Claims 1, 3, 5-12, and 14 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 10 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination an ultrasound diagnostic device and an ultrasound signal processing method as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, that the detection wave transmitter/receiver, after transmission of a subsequent push pulse, transmits transmission detection waves at the first transmission interval during a period over which an estimated shear wave propagation velocity is no lower than a predetermined velocity and transmits transmission detection waves at the second transmission interval during a period for which the estimated shear wave propagation velocity is lower than the predetermined velocity, as recited in claim 1. 
Prior art fails to anticipate and/or render obvious, either solely or in combination, after transmission of a subsequent push pulse, transmitting transmission detection waves at the first 
Claims 3, 5-9, 11-12, and 14 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793       

/YI-SHAN YANG/Primary Examiner, Art Unit 3793